Citation Nr: 0731045	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected left upper extremity disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1952 
to July 1954.  

In a February 2006 decision, the Board of Veterans' Appeals 
(Board) granted an increased rating for service-connected 
atherosclerotic coronary artery disease with hypertension and 
nephritis, denied an increased evaluation for service-
connected bilateral hearing loss, and remanded the issue of 
an initial evaluation in excess of 10 percent for residuals 
of a cerebrovascular accident to the RO for additional 
development.  

An August 2006 rating decision granted service connection for 
weakness of the left lower extremity, as the residual of a 
cerebrovascular accident associated with atherosclerotic 
coronary artery disease with hypertension and nephritis, and 
assigned a 10 percent evaluation effective on October 26, 
1998; this issue was not appealed.  

The rating decision also granted an initial 20 percent 
evaluation for service-connected weakness of the left upper 
extremity, as the residual of a cerebrovascular accident 
associated with atherosclerotic coronary disease with 
hypertension and nephritis (left upper extremity disability), 
effective on October 26, 1998.  Subsequent correspondence on 
behalf of the veteran continued to appeal the rating for left 
upper extremity disability.  



FINDING OF FACT

The service-connected left upper extremity neurological 
deficit is shown to be productive of a disability picture 
that more nearly approximates that of moderate incomplete 
paralysis involving the veteran's minor extremity; findings 
of severe incomplete paralysis are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
30 percent for the service-connected left upper extremity 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.124a including 
Diagnostic Codes 8007-8513 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The Board finds that all relevant facts have been properly 
developed with respect to the claim on appeal, and that no 
additional assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  

In fact, the RO has obtained the veteran's records of 
treatment and has provided him a recent VA examination 
addressing his disability.  There is no indication in the 
record that there are additional outstanding records to be 
obtained.  

The Board also finds that the RO has met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim.  

In June 2001, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was added to 
the claims files.  

The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  

Although this letter did not specifically inform the veteran 
of the evidence necessary to warrant a compensable rating for 
a service-connected disability, the VA General Counsel has 
held that 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate newly raised or "downstream" issues, such as the 
claim for increased compensation following the initial grant 
of service connection for residuals of a cerebrovascular 
accident in the instant case, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board therefore believes that 
appropriate notice has been given in this case.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a letter dated in 
an April 2006 letter about effective dates if an increased 
rating claim was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  


Schedular Criteria

The veteran's upper extremity disability is currently rated 
as 20 percent disabling under Diagnostic Codes 8007-8513.  

Diagnostic Code 8007 addresses an embolism of the brain 
vessels.  This code provides a 100 percent rating for the 
vascular conditions for six months, and then a minimum rating 
of 10 percent thereafter for any residuals.  38 C.F.R. § 
4.124a, Diagnostic Code 8007 (2007).  Neurological conditions 
and their residuals are to be rated in proportion of the 
impairment of motor, sensory or mental function.  

Diagnostic Code 8513 involves neurological impairment of all 
radicular groups of the upper extremities.  This Code 
provides a 20 percent disability rating for mild incomplete 
paralysis of all radicular groups involving either upper 
extremity.  

A 30 percent rating is provided for moderate incomplete 
paralysis involving the non-dominant upper extremity and a 40 
percent rating for moderate incomplete paralysis involving 
the dominant upper extremity.  

A 60 percent rating (non-dominant) and a 70 percent rating 
(dominant) requires severe incomplete paralysis.  

An 80 percent rating (non-dominant) and a 90 percent rating 
(dominant) requires complete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2007).  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.  

As previously noted, the words such as "mild," "moderate," 
and "severe" are not defined in the Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2007).  

Similarly, neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2007).  See nerve involved for 
diagnostic code number and rating.  




Analysis

The veteran in this case is shown by the medical evidence of 
record to be right handed.  

The veteran, who is currently assigned a 20 percent 
evaluation for service-connected left upper extremity 
disability under Diagnostic Code 8513 for mild incomplete 
paralysis of all radicular groups, asserts that this 
disability causes sufficient functional impairment to warrant 
an increased evaluation.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable 
regulations, the Board finds that the service-connected left 
upper extremity disability is shown to more closely equate 
with the criteria for moderate incomplete paralysis, 
neuritis, or neuralgia.  See 38 C.F.R. § 4.7.  

It was noted in VA treatment record dated in April 1998 that 
the veteran was stable and was, in fact, improving since a 
stroke 6 months earlier.  An evaluation in October 1998 
revealed left upper extremity strength of 5-/5.  In April 
1999, there were no neurologic complaints and that left-sided 
weakness continued to improve.  Left upper extremity strength 
in July 2000 was 5/5, with some decreased sensation.  

There are also VA treatment records on file dated from March 
2001 to August 2003.  It was noted on neurologic evaluation 
in July 2001 that a prior workup that included magnetic 
resonance imaging, electroencephalogram, and carotid duplex 
were normal.  The diagnosis was that of history of right 
hemisphere stroke three years earlier with no interval 
events.  Mild peripheral neuropathy was reported in October 
2001.  

When examined by VA in June 2006, the veteran complained of 
having had left-sided weakness and loss of strength.  On 
examination, the veteran held his left arm lower than his 
right.  He appeared to have left-sided weakness; pin prick 
and light touch were also decreased on the left.  Strength on 
the left was noted to be 5-/5.  After review of the claims 
files and examination, the diagnosis was that of  probable 
mild left-sided weakness attributable to a prior stroke.  

Given the current findings, which include weakness of the 
left upper extremity, the service-connected left upper 
extremity disability picture in this case is assigned an 
increased rating of 30 percent for an overall level of 
moderate impairment.  38 C.F.R. § 4.124a.  

Consequently, an initial evaluation in of 30 percent, but not 
higher for service-connected  left upper extremity disability 
is assignable, as complaints or findings of severe 
disablement are not demonstrated.  



ORDER

An increased, initial evaluation of 30 percent for the 
service-connected left upper extremity disability is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


